Name: 86/73/EEC: Commission Decision of 20 February 1986 on the improvement of the efficiency of agricultural structures in Denmark pursuant to Council Regulation (EEC) No 797/85 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural structures and production;  Europe
 Date Published: 1986-03-21

 Avis juridique important|31986D007386/73/EEC: Commission Decision of 20 February 1986 on the improvement of the efficiency of agricultural structures in Denmark pursuant to Council Regulation (EEC) No 797/85 (Only the Danish text is authentic) Official Journal L 076 , 21/03/1986 P. 0050 - 0050*****COMMISSION DECISION of 20 February 1986 on the improvement of the efficiency of agricultural structures in Denmark pursuant to Council Regulation (EEC) No 797/85 (Only the Danish text is authentic) (86/73/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 (3) thereof, Whereas the Danish Government has forwarded, in accordance with Article 24 (4) of Regulation (EEC) No 797/85: - Law No 245 of 12 May 1976 on the granting of aid for the plantation of shelter belts, - Law No 127 of 25 March 1981 amending Law No 245 on the granting of aid for the plantation of shelter belts; Whereas, in accordance with Article 25 (3) of Regulation (EEC) No 797/85, the Commission must decide whether, depending on the compatibility of the said measures with Article 20 of the abovementioned Regulation, and having regard to the objectives of that Regulation and the need for a proper connection between the various measures, the conditions for a financial contribution by the Community are satisfied; Whereas the measures provided for in the legislation forwarded meet the objectives of Article 20 of Regulation (EEC) No 797/85; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 Law No 245 of 12 May 1976 on the granting of aid for the plantation of shelter belts and Law No 127 of 25 March 1981 amending the Law on the granting of aid for the plantation of shelter belts, as notified by the Danish Government in accordance with Article 24 (4) of Regulation (EEC) No 797/85, satisfy the conditions for a financial contribution from the Community. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 20 February 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1.